       Case 2:20-cr-00134-JAM Document 93 Filed 11/10/20 Page 1 of 2


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6    edoringer@segal-pc.com
7
     Thomas A. Johnson, SBN 119203
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9
     Sacramento, CA 95814
10   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
11

12   Patrick Wong, SBN 241740
     Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
15   Facsimile: (650) 352-3562
     patrick@wong.law
16

17
     Attorneys for Defendant
     JUAN TANG
18
                             UNITED STATES DISTRICT COURT
19
                           EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,                     Case No: 2:20-CR-00134 JAM
21
                      Plaintiff,                   ORDER GRANTING EX PARTE
22
                                                   APPLICATION SHORTENING TIME
23   v.
                                                   FOR HEARING DEFENDANT’S
24                                                 APPEAL FROM DENIAL OF MOTION
     TANG JUAN,
                                                   TO MODIFIY PRETRIAL RELEASE
25   aka Juan Tang,
                                                   CONDITIONS
26                Defendant.
27

28
                                             -1-
             Order Granting Ex Parte Application Shortening Time for Hearing Appeal
       Case 2:20-cr-00134-JAM Document 93 Filed 11/10/20 Page 2 of 2


1           The Court has considered the defendant’s Ex Parte Application shortening
2    time for hearing her Appeal from Denial of Motion to Modify Pretrial Release
3    Conditions. The Court finds good cause for shortening the time for defendant’s
4    Appeal to be heard because: the Appeal concerns issues relating to personal
5    safety of the defendant and Third-Party Custodian warranting expedient
6    resolution.
7          IT IS HEREBY ORDERED that defendant’s Ex Parte Application to shorten
8    the time for hearing of her Appeal from denial of her Motion to Modify Pretrial
9    Release Conditions is hereby granted.
10         IT IS FURTHER ORDERED that all papers in opposition must be filed and
11   served by November 18, 2020. Any reply in support must filed and served by
12   November 20, 2020. The court will decide if a hearing on Defendant’s Appeal
13   from the denial of the Motion to Modify Pretrial Release Conditions is necessary
14   after reviewing the briefs.
15
     DATED: November 10, 2020              /s/ John A. Mendez
16
                                           THE HONORABLE JOHN A. MENDEZ
17                                         UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                              -2-
              Order Granting Ex Parte Application Shortening Time for Hearing Appeal
